DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14, 16-21 and 23-25 are rejected under 35 U.S.C. 103 as obvious over Wu et al. (US 2010/0143591).
Regarding claims 11-14 and 18-20
Wu teaches an ink composition having 40 wt % silver nanoparticles in a 1:1 (i.e. 50/50) solvent mixture of dodecane (i.e. hydrocarbon) and terpinol (i.e. alicyclic secondary alcohol) (Table 1).
Wu teaches that the ratio of hydrocarbon to alcohol may range from about 5:1 to 1:2 (i.e. 84/16 to 33/66) (claim 14). As the ratio range of the reference and instant invention overlap, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Wu teaches that in specific embodiments the silver particles are stabilized (i.e. surface modified) with hexadecylamine (paragraph 0036),making it obvious if not anticipated to have surface-modified silver nanoparticles as claimed.
Regarding claim 15
	Wu teaches that as the cycloaliphatic alcohol that alcohols such as dimethylcyclohexanol and trimethylcyclohexanol, are functionally equivalent to terpinol (paragraph 0010), as such there use is made obvious.
Regarding claims 16-17
This only further limits the base claim when the alcohol is selected from a tertiary alcohol.
Regarding claim 21
The use of the term “may” make the addition of a primary alcohol optional.
Regarding claim 22
Wu teaches the use of amines such as pentylamine (i.e. aliphatic monoamine having 5 carbons) and hexylamine (i.e. aliphatic monoamine having 6 carbons) (paragraph 0007). It would have been obvious to combine two such amines, because combining two or more materials disclosed by the prior art for the same purpose to form a third material that is to be used for the same purpose has been held to be a prima facie case of obviousness, see In re Kerkhoven, 205 U.S.P.Q. 1069.
Regarding claims 23-24
The boiling point of terpinol is 219 C.
Regarding claim 25
The volume resistivity of the sintered ink, is a property of the ink, and as the reference teaches or makes obvious the claimed ink, the ink of the reference would be expected to also possess these properties. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.
	
Response to Arguments
	Applicants submit a declaration in an attempt to ove4rcome obviousness.
	The declaration has been fully considered, but is not persuasive for at least the following reasons: 1) The results are not fully commensurate with the scope of the claimed invention, just 2 of the possible solvents and possible hundreds of possible solvent combinations have been tested; 2) the experiments do not compare the closest prior art, i.e. 1:1 or 50/50; and 3) no criticality or new and unexpected results are shown.

	Applicants argue against the prior art rejections.
	Applicants argue that the reference of Wu does not disclose a ratio of hydrocarbon and alcohol solvent within the claimed range. This is not persuasive as the reference discloses an overlapping range, and applicants have failed to demonstrate any evidence of new or unexpected results.

	The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734